                                                                                                                                                7/20/20 6:33PM




 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)         20-10616
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 20, 2020                           X /s/ Brian T. Owen
                                                                       Signature of individual signing on behalf of debtor

                                                                       Brian T. Owen
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 1 of 37
                                                                                                                                                                                                      7/20/20 6:33PM


 Fill in this information to identify the case:

 Debtor name            RWDY, Inc.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)               20-10616
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       34,898,300.76

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       34,898,300.76


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        5,805,739.52


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            28,778.60

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       16,469,530.62


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         22,304,048.74




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



                20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 2 of 37
                                                                                                                                                      7/20/20 6:33PM


 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)         20-10616
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Checking - Operating
           3.1.     JPMorgan Chase Bank                                     Account                         6733                                    $81,998.05




           3.2.     JPMorgan Chase Bank                                     Savings                         7086                                       $105.90



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $82,103.95
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 3 of 37
                                                                                                                                                 7/20/20 6:33PM



 Debtor         RWDY, Inc.                                                                        Case number (If known) 20-10616
                Name


           11a. 90 days old or less:                         6,834,431.04    -                                   0.00 = ....               $6,834,431.04
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                            5,315,881.92    -                                  0.00 =....                 $5,315,881.92
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                           $12,150,312.96
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           See Exhibit 2 - Schedule A/B, #39                                                    $0.00                                        $126,753.67



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers                                                                            $0.00                                           $5,279.65



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $132,033.32
           Add lines 39 through 42. Copy the total to line 86.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 4 of 37
                                                                                                                                             7/20/20 6:33PM



 Debtor         RWDY, Inc.                                                                    Case number (If known) 20-10616
                Name



 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2017 F250 Ford Truck                                                   $0.00    NADA                                 $20,987.50


            47.2.    2016 Ford F350 Truck                                                   $0.00    NADA                                 $22,862.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels
            48.1. Utility type trailer                                                $0.00      Liquidation                                $4,000.00



 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Transportation Equipment                                                        $0.00                                         $49,258.68



 51.        Total of Part 8.                                                                                                          $97,108.18
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 5 of 37
                                                                                                                                                 7/20/20 6:33PM



 Debtor         RWDY, Inc.                                                                     Case number (If known) 20-10616
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of       Valuation method used        Current value of
                                                                               debtor's interest       for current value            debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.rwdyinc.com                                                                  $0.00                                                    $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Master Service Agreements - See Exhibit 3 -
            Schedule A/B, #64                                                                $0.00                                         $1,713,858.70



 65.        Goodwill

 66.        Total of Part 10.                                                                                                           $1,713,858.70
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                         20,722,883.65 -                                   0.00 =
            See Exhibit 4 - Schedule A/B, #71                         Total face amount     doubtful or uncollectible amount             $20,722,883.65



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 6 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor         RWDY, Inc.                                                                   Case number (If known) 20-10616
                Name



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $20,722,883.65
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 7 of 37
                                                                                                                                                                           7/20/20 6:33PM



 Debtor          RWDY, Inc.                                                                                          Case number (If known) 20-10616
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $82,103.95

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                               $12,150,312.96

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $132,033.32

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $97,108.18

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $1,713,858.70

 90. All other assets. Copy line 78, Part 11.                                                    +            $20,722,883.65

 91. Total. Add lines 80 through 90 for each column                                                       $34,898,300.76             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $34,898,300.76




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



               20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 8 of 37
                                                                                                                                                             7/20/20 6:33PM


 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)             20-10616
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Bossier Federal Credit
 2.1                                                                                                                           $8,195.46               $20,987.50
       Union                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                2017 F250 Ford Truck
       PO Box 5635
       Bossier City, LA 71171
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       RWDY, INC.
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Chase Bank                                     Describe debtor's property that is subject to a lien                 $447,900.00               $447,900.00
       Creditor's Name                                PPP Loan
       3033 Youree Drive
       Shreveport, LA 71104
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2659
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



                20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 9 of 37
                                                                                                                                                      7/20/20 6:33PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)      20-10616
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   EIBL                                           Describe debtor's property that is subject to a lien                     $149,900.00    $149,900.00
       Creditor's Name                                SBA Loan
       409 3rd Street S.W.
       Suite 6050
       Washington, DC 20416
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7800
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Seacoast Business
 2.4                                                  Describe debtor's property that is subject to a lien                 $5,199,744.06     $6,834,431.04
       Funding
       Creditor's Name                                90 days or less: See Exhibit 1 - Schedule A/B,
       c/o Ullman & Ullman, P.A.                      #11
       7700 West Camino Real
       Suite 401
       Boca Raton, FL 33433
       Creditor's mailing address                     Describe the lien
                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2659
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Seacoast Business
 2.5                                                  Describe debtor's property that is subject to a lien                           $0.00   $5,315,881.92
       Funding
       Creditor's Name                                Over 90 days old: See Exhibit 1 - Schedule
       c/o Ullman & Ullman, P.A.                      A/B, #11
       7700 West Camino Real
       Suite 401
       Boca Raton, FL 33433
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 10 of 37
                                                                                                                                                           7/20/20 6:33PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)       20-10616
              Name

                                                      Non-Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2659
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $5,805,739.5
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          2

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        SHER GARNER CAHILL RICHTER
        KLEIN & HILBERT, LLC                                                                                    Line   2.4
        c/o Chad P. Morrow
        909 Poydras Street, 28th Floor
        New Orleans, LA 70112




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 11 of 37
                                                                                                                                                               7/20/20 6:33PM


 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)           20-10616
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $393.00         $393.00
           Colorado Department of Revenue                            Check all that apply.
           PO Box 17087                                                 Contingent
           Denver, CO 80217                                             Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,465.38         $1,465.38
           Internal Revenue Service                                  Check all that apply.
                                                                        Contingent
           Ogden, UT 84201                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 2659                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26385                               Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 12 of 37
                                                                                                                                                                 7/20/20 6:33PM


 Debtor       RWDY, Inc.                                                                                      Case number (if known)   20-10616
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $393.00        $393.00
           Louisiana Department of Revenue                           Check all that apply.
           POB 201                                                      Contingent
           Baton Rouge, LA 70821                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 2659                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $23,794.58         $23,794.58
           New Mexico Sales Tax                                      Check all that apply.
           1200 S St. Francies Drive                                    Contingent
           Santa Fe, NM 87504                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $720.00        $720.00
           Oklahoma Tax Commission                                   Check all that apply.
           2501 North Lincoln Blvd.                                     Contingent
           Oklahoma City, OK 73194                                      Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $2,012.64         $2,012.64
           Texas Workforce Commission                                Check all that apply.
           12455 Beechnut                                               Contingent
           Houston, TX 77072                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 13 of 37
                                                                                                                                                         7/20/20 6:33PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)            20-10616
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,711.69
          AXA Equitible Life Insurance                                          Contingent
          1290 Avenue of the Americas                                           Unliquidated
          14th Floor                                                            Disputed
          New York, NY 10104
                                                                             Basis for the claim:    401 (K) Plan
          Date(s) debt was incurred
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?     No       Yes


 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $418,939.00
          BDO                                                                   Contingent
          1100 Peachtree Street NE
                                                                                Unliquidated
          Suite 700
          Atlanta, GA 30309                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,213.04
          Blue Cross Blue Shield of Texas                                       Contingent
          PO Box 650615                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,195,784.33
          EIN CAP, INC.                                                         Contingent
          160 Pearl Street
                                                                                Unliquidated
          5th Floor
          New York, NY 10005                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $485,875.34
          Fox Capital Group, Inc.                                               Contingent
          300 E. 56th Street
                                                                                Unliquidated
          Suite 6 J
          New York, NY 10021                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,504.41
          McDermott, Will & Emery                                               Contingent
          PO Box 6043                                                           Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $296,332.62
          Mr Advance                                                            Contingent
          35-12 19th Avenue
                                                                                Unliquidated
          Suite 3W
          Astoria, NY 11105                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number       RWDY, Inc.                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 14 of 37
                                                                                                                                                               7/20/20 6:33PM


 Debtor       RWDY, Inc.                                                                              Case number (if known)            20-10616
              Name

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $1,609,000.00
           Queen Funding                                                        Contingent
           101 Chase Avenue
                                                                                Unliquidated
           Suite 208
           Lakewood, NJ 08701                                                   Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number      RWDY, Inc.                   Is the claim subject to offset?         No     Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $2,635,842.50
           Tailored Fund Cap LLC                                                Contingent
           1967 Wehrle Drive
                                                                                Unliquidated
           Suite 1 #086
           Buffalo, NY 14221                                                    Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number      RWDY, Inc.                   Is the claim subject to offset?         No     Yes

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $6,644,625.00
           Tiger Capital Group                                                  Contingent
           99 Park Avenue
                                                                                Unliquidated
           New York, NY 10016
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number      RWDY, Inc.                   Basis for the claim:

                                                                             Is the claim subject to offset?         No     Yes

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,133,702.69
           Vernon                                                               Contingent
           99 Washington Avenue
                                                                                Unliquidated
           Suite 1008
           Albany, NY 12260                                                     Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number      RWDY, Inc.                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any
 4.1       Internal Revenue Service
           Centralized Insolvency Operation                                                           Line     2.2
           PO Box 7346
                                                                                                             Not listed. Explain
           Philadelphia, PA 19101

 4.2       Stewart Robbins Brown & Altazan
           301 Main Street, Suite 1640                                                                Line     3.11
           PO Box 2348
                                                                                                             Not listed. Explain
           Baton Rouge, LA 70821


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     28,778.60
 5b. Total claims from Part 2                                                                            5b.    +     $                 16,469,530.62



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 15 of 37
                                                                                                                                                  7/20/20 6:33PM


 Debtor       RWDY, Inc.                                                                          Case number (if known)   20-10616
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $               16,498,309.22




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 16 of 37
                                                                                                                                                  7/20/20 6:33PM


 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)         20-10616
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Builidng Lease -
             lease is for and the nature of               Approximately 6750
             the debtor's interest                        rentable square feet
                                                          located on the 2nd
                                                          floor.
                  State the term remaining                45 months                    2640 Youree Drive Office Complex
                                                                                       2640 Youree Drive
             List the contract number of any                                           Suite 100
                   government contract                                                 Shreveport, LA 71104


 2.2.        State what the contract or                   Master Service
             lease is for and the nature of               Agreements - See
             the debtor's interest                        Exhibit 7 - Schedule G

                  State the term remaining

             List the contract number of any                                           Drill Pro Consulting, LLC
                   government contract


 2.3.        State what the contract or                   Master Service
             lease is for and the nature of               Agreement that
             the debtor's interest                        establish the material
                                                          terms for the ongoing
                                                          business relations
                                                          between RWDY, INC.
                                                          and its MSA parties.
                                                          Value yet to be
                                                          determined. For a list
                                                          of customers, See
                                                          Exhibit 5 - Schedule G
                  State the term remaining

             List the contract number of any                                           Master Service Agreements
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 17 of 37
                                                                                                                                         7/20/20 6:33PM

 Debtor 1 RWDY, Inc.                                                                         Case number (if known)   20-10616
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.4.        State what the contract or                   Seacoast Business
             lease is for and the nature of               Funding Factoring
             the debtor's interest                        Agreement to obtain
                                                          financing by selling
                                                          and assigning
                                                          Accounts to Purchaser.
                                                          See Exhibit 3              Seacoast Business Funding
                  State the term remaining                                           c/o Ullman & Ullman, P.A.
                                                                                     7700 West Camino Real
             List the contract number of any                                         Suite 401
                   government contract                                               Boca Raton, FL 33433




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 18 of 37
                                                                                                                                                 7/20/20 6:33PM


 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)         20-10616
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor


 [DISCLOSURE: DEBTOR DISPUTES THE MCA CREDITORS' CLAIMS, BUT HAS NOT YET LITIGATED THE DISPUTED ISSUES.
     THEREFORE, THE FACT THAT THE MCA CREDITORS ARE LISTED HERE IS NOT AN ACKNOWLEDGEMENT OF THE
                 VALIDITY OF THEIR CLAIMS OR THE ULTIMATE LIABILITY OF ANY OTHER PARTY.]

             Name                              Mailing Address                                   Name                             Check all schedules
                                                                                                                                  that apply:

    2.1      Brian T. Owen                     2640 Youree Drive                                 EIN CAP, INC.                       D
                                               Suite 200                                                                             E/F       3.4
                                               Shreveport, LA 71104                                                                  G




    2.2      Brian T. Owen                     2640 Youree Drive                                 Fox Capital Group,                  D
                                               Suite 200                                         Inc.                                E/F       3.5
                                               Shreveport, LA 71104                                                                  G




    2.3      Brian T. Owen                     2640 Youree Drive                                 Mr Advance                          D
                                               Suite 200                                                                             E/F       3.7
                                               Shreveport, LA 71104                                                                  G




    2.4      Brian T. Owen                     2640 Youree Drive                                 Queen Funding                       D
                                               Suite 200                                                                             E/F       3.8
                                               Shreveport, LA 71104                                                                  G




Official Form 206H                                                       Schedule H: Your Codebtors                                         Page 1 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 19 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                             Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Brian T. Owen                     2640 Youree Drive                          Tailored Fund Cap                 D
                                               Suite 200                                  LLC                               E/F       3.9
                                               Shreveport, LA 71104                                                         G




    2.6      Brian T. Owen                     2640 Youree Drive                          Tiger Capital Group               D
                                               Suite 200                                                                    E/F       3.10
                                               Shreveport, LA 71104                                                         G




    2.7      Brian T. Owen                     2640 Youree Drive                          Bossier Federal                   D   2.1
                                               Suite 200                                  Credit Union                      E/F
                                               Shreveport, LA 71104                                                         G




    2.8      Brian T. Owen                     2640 Youree Drive                          Seacoast Business                 D   2.4
                                               Suite 200                                  Funding                           E/F
                                               Shreveport, LA 71104                                                         G




    2.9      Brian T. Owen,                    2640 Youree Drive                          Fox Capital Group,                D
             Inc.                              Suite 200                                  Inc.                              E/F       3.5
                                               Shreveport, LA 71104                                                         G




    2.10     Brian T. Owen,                    2640 Youree Drive                          Mr Advance                        D
             Inc.                              Suite 200                                                                    E/F       3.7
                                               Shreveport, LA 71104                                                         G




    2.11     Brian T. Owen,                    2640 Youree Drive                          Queen Funding                     D
             Inc.                              Suite 200                                                                    E/F       3.8
                                               Shreveport, LA 71104                                                         G




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 2 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 20 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                             Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Brian T. Owen,                    2640 Youree Drive                          Tailored Fund Cap                 D
             Inc.                              Suite 200                                  LLC                               E/F       3.9
                                               Shreveport, LA 71104                                                         G




    2.13     Brian T. Owen,                    2640 Youree Drive                          Tiger Capital Group               D
             Inc.                              Suite 200                                                                    E/F       3.10
                                               Shreveport, LA 71104                                                         G




    2.14     Completion                        DBA Completion Tech                        Tailored Fund Cap                 D
             Tech, LLC                         950 Echo Lane                              LLC                               E/F       3.9
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.15     Completion                        DBA Completion Tech                        EIN CAP, INC.                     D
             Tech, LLC                         950 Echo Lane                                                                E/F       3.4
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.16     Completion                        DBA Completion Tech                        Fox Capital Group,                D
             Tech, LLC                         950 Echo Lane                              Inc.                              E/F       3.5
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.17     Completion                        DBA Completion Tech                        Queen Funding                     D
             Tech, LLC                         950 Echo Lane                                                                E/F       3.8
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.18     Completion                        DBA Completion Tech                        Tiger Capital Group               D
             Tech, LLC                         950 Echo Lane                                                                E/F       3.10
                                               Suite 200                                                                    G
                                               Houston, TX 77024




Official Form 206H                                                    Schedule H: Your Codebtors                                   Page 3 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 21 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                            Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Lawlerq Benton,                   231 Cattail Trail                         Fox Capital Group,                 D
             LLC                               Benton, LA 71006                          Inc.                               E/F       3.5
                                                                                                                            G




    2.20     Lawlerq Benton,                   231 Cattail Trail                         Mr Advance                         D
             LLC                               Benton, LA 71006                                                             E/F       3.7
                                                                                                                            G




    2.21     Multi-Well, LLC                   DBA Multi-Well                            Tailored Fund Cap                  D
                                               950 Echo Lane                             LLC                                E/F       3.9
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.22     Multi-Well, LLC                   DBA Multi-Well                            EIN CAP, INC.                      D
                                               950 Echo Lane                                                                E/F       3.4
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.23     Multi-Well, LLC                   DBA Multi-Well                            Fox Capital Group,                 D
                                               950 Echo Lane                             Inc.                               E/F       3.5
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.24     Multi-Well, LLC                   DBA Multi-Well                            Queen Funding                      D
                                               950 Echo Lane                                                                E/F       3.8
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.25     Multi-Well, LLC                   DBA Multi-Well                            Tiger Capital Group                D
                                               950 Echo Lane                                                                E/F       3.10
                                               Suite 200                                                                    G
                                               Houston, TX 77024




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 4 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 22 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                                Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.26     Multi-Well, LLC                   DBA Multi-Well                                Mr Advance                     D
                                               950 Echo Lane                                                                E/F       3.7
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.27     Owen Silvio                       1053 East Rochel Drive                        Fox Capital Group,             D
             Holdings, LLC                     Shreveport, LA 71115                          Inc.                           E/F       3.5
                                                                                                                            G




    2.28     Owen Silvio                       1053 East Rochel Drive                        Mr Advance                     D
             Holdings, LLC                     Shreveport, LA 71115                                                         E/F       3.7
                                                                                                                            G




    2.29     Pusher, LLC                       DBA Pusher                                    Tailored Fund Cap              D
                                               7804 Pebble Creek Drive                       LLC                            E/F       3.9
                                               Georgetown, TX 78628                                                         G




    2.30     Pusher, LLC                       DBA Pusher                                    EIN CAP, INC.                  D
                                               7804 Pebble Creek Drive                                                      E/F       3.4
                                               Georgetown, TX 78628                                                         G




    2.31     Pusher, LLC                       DBA Pusher                                    Fox Capital Group,             D
                                               7804 Pebble Creek Drive                       Inc.                           E/F       3.5
                                               Georgetown, TX 78628                                                         G




    2.32     Pusher, LLC                       DBA Pusher                                    Mr Advance                     D
                                               7804 Pebble Creek Drive                                                      E/F       3.7
                                               Georgetown, TX 78628                                                         G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 5 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 23 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                                Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.33     Pusher, LLC                       DBA Pusher                                    Queen Funding                  D
                                               7804 Pebble Creek Drive                                                      E/F       3.8
                                               Georgetown, TX 78628                                                         G




    2.34     Pusher, LLC                       DBA Pusher                                    Tiger Capital Group            D
                                               7804 Pebble Creek Drive                                                      E/F       3.10
                                               Georgetown, TX 78628                                                         G




    2.35     Rackback                          DBA Rackback Services                         Tailored Fund Cap              D
             Services, LLC                     950 Echo Lane                                 LLC                            E/F       3.9
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.36     Rackback                          DBA Rackback Services                         EIN CAP, INC.                  D
             Services, LLC                     950 Echo Lane                                                                E/F       3.4
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.37     Rackback                          DBA Rackback Services                         Fox Capital Group,             D
             Services, LLC                     950 Echo Lane                                 Inc.                           E/F       3.5
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.38     Rackback                          DBA Rackback Services                         Mr Advance                     D
             Services, LLC                     950 Echo Lane                                                                E/F       3.7
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.39     Rackback                          DBA Rackback Services                         Queen Funding                  D
             Services, LLC                     950 Echo Lane                                                                E/F       3.8
                                               Suite 200                                                                    G
                                               Houston, TX 77024




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 6 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 24 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                              Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.40     Rackback                          DBA Rackback Services                       Tiger Capital Group              D
             Services, LLC                     950 Echo Lane                                                                E/F       3.10
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.41     Spud Systems,                     DBA Spud Systems                            Tailored Fund Cap                D
             LLC                               950 Echo Lane                               LLC                              E/F       3.9
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.42     Spud Systems,                     DBA Spud Systems                            EIN CAP, INC.                    D
             LLC                               950 Echo Lane                                                                E/F       3.4
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.43     Spud Systems,                     DBA Spud Systems                            Fox Capital Group,               D
             LLC                               950 Echo Lane                               Inc.                             E/F       3.5
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.44     Spud Systems,                     DBA Spud Systems                            Mr Advance                       D
             LLC                               950 Echo Lane                                                                E/F       3.7
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.45     Spud Systems,                     DBA Spud Systems                            Queen Funding                    D
             LLC                               950 Echo Lane                                                                E/F       3.8
                                               Suite 200                                                                    G
                                               Houston, TX 77024




Official Form 206H                                                     Schedule H: Your Codebtors                                  Page 7 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 25 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                                Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.46     Spud Systems,                     DBA Spud Systems                              Tiger Capital Group            D
             LLC                               950 Echo Lane                                                                E/F       3.10
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.47     Tripping LLC                      DBA Tripping                                  Tailored Fund Cap              D
                                               7804 Pebble Creek Drive                       LLC                            E/F       3.9
                                               Georgetown, TX 78628                                                         G




    2.48     Tripping LLC                      DBA Tripping                                  EIN CAP, INC.                  D
                                               7804 Pebble Creek Drive                                                      E/F       3.4
                                               Georgetown, TX 78628                                                         G




    2.49     Tripping LLC                      DBA Tripping                                  Fox Capital Group,             D
                                               7804 Pebble Creek Drive                       Inc.                           E/F       3.5
                                               Georgetown, TX 78628                                                         G




    2.50     Tripping LLC                      DBA Tripping                                  Mr Advance                     D
                                               7804 Pebble Creek Drive                                                      E/F       3.7
                                               Georgetown, TX 78628                                                         G




    2.51     Tripping LLC                      DBA Tripping                                  Queen Funding                  D
                                               7804 Pebble Creek Drive                                                      E/F       3.8
                                               Georgetown, TX 78628                                                         G




    2.52     Tripping LLC                      DBA Tripping                                  Tiger Capital Group            D
                                               7804 Pebble Creek Drive                                                      E/F       3.10
                                               Georgetown, TX 78628                                                         G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 8 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 26 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                              Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.53     Wizards                           950 Echo Lane                               Fox Capital Group,               D
             Trucking, LLC                     Suite 200                                   Inc.                             E/F       3.5
                                               Houston, TX 77024                                                            G




    2.54     Wizards                           950 Echo Lane                               Mr Advance                       D
             Trucking, LLC                     Suite 200                                                                    E/F       3.7
                                               Houston, TX 77024                                                            G




    2.55     Zipper                            DBA Zipper Completion                       Tailored Fund Cap                D
             Completion, LLC                   950 Echo Lane                               LLC                              E/F       3.9
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.56     Zipper                            DBA Zipper Completion                       EIN CAP, INC.                    D
             Completion, LLC                   950 Echo Lane                                                                E/F       3.4
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.57     Zipper                            DBA Zipper Completion                       Fox Capital Group,               D
             Completion, LLC                   950 Echo Lane                               Inc.                             E/F       3.5
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.58     Zipper                            DBA Zipper Completion                       Mr Advance                       D
             Completion, LLC                   950 Echo Lane                                                                E/F       3.7
                                               Suite 200                                                                    G
                                               Houston, TX 77024




    2.59     Zipper                            DBA Zipper Completion                       Queen Funding                    D
             Completion, LLC                   950 Echo Lane                                                                E/F       3.8
                                               Suite 200                                                                    G
                                               Houston, TX 77024




Official Form 206H                                                     Schedule H: Your Codebtors                                  Page 9 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 27 of 37
                                                                                                                                        7/20/20 6:33PM



 Debtor       RWDY, Inc.                                                              Case number (if known)   20-10616


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.60     Zipper                            DBA Zipper Completion                       Tiger Capital Group              D
             Completion, LLC                   950 Echo Lane                                                                E/F       3.10
                                               Suite 200                                                                    G
                                               Houston, TX 77024




Official Form 206H                                                     Schedule H: Your Codebtors                                  Page 10 of 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 28 of 37
                                                                                                                                                          7/20/20 6:33PM




 Fill in this information to identify the case:

 Debtor name         RWDY, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA SHREVEPORT DIVISION

 Case number (if known)         20-10616
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                           $74,173,895.42
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                          $236,888,907.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                          $190,047,450.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 29 of 37
                                                                                                                                                              7/20/20 6:33PM

 Debtor       RWDY, Inc.                                                                                Case number (if known) 20-10616



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Exhibit 6 - SOFA, #3                                                                $32,035,887.18                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       REGISTER 559 SHAREHOLDER DISTRIBUTIONS is attached as Exhibit 7

       There are 7 Merchant Lenders that claim to be significant creditors of RWDY INC. Those Merchant Lenders purport
       to have provided funds in the amount of $12,025,813. The Merchant Lenders have received repayments in the
       amount of $6,015,952. It appears that none of the funds provided by the 7 Merchant Lenders were paid to RWDY
       and that RWDY did not guarantee repayment of those funds. Brian T. Owen is RWDY’S sole stockholder, and he is
       the sole shareholder/member of approximately 8 affiliate entities. It appears that all of the funds provided by the 7
       Merchant Lenders were paid to the Affiliates that have been repaying the 7 Merchant Lenders. None of the funds
       were paid to RWDY. Furthermore, it is not clear to Debtor whether there were transfers between the Affiliates that
       are material to this bankruptcy case. Therefore, the debtor has retained the services of a CPA with a forensic
       certification to review and report on transactions implicated by question 4, and this response will be supplemented
       as soon as possible.



5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 30 of 37
                                                                                                                                                         7/20/20 6:33PM

 Debtor       RWDY, Inc.                                                                                Case number (if known) 20-10616



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    TAILORED FUND CAP LLC                             Complaint                 Supreme Court                               Pending
               vs                                                                          State of New York                           On appeal
               RWDY, INC D/B/A RWDY ;                                                      County of Ontario                           Concluded
               RACKBACK
               SERVICES LLC, D/B/A
               RACKBACK SERVICES;
               TRIPPING LLC, TRIPPING;
               SPUD SYSTEMS, LLC,
               D/B/A SPUD SYSTEMS;
               COMPLETION TECH, LLC
               D/B/A COMPLETION TECH;
               ZIPPER COMPLETION
               LLC D/B/A ZIPPER
               COMPLETION; MULTI-WELL,
               LLC D/B/A MULTI-WELL;
               PUSHER, LLC D/B/A
               PUSHER and
               BRIAN THOMAS OWEN
               127066-2020

               There are several Workers
               Compensation Tort type
               claims that are being
               defended by Debtor's
               insurance company lawyers.
               Debtor is seeking further
               information to supplement
               this response.

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value

       9.1.    Hildebrand Enterprises                            Youth sporting contribution
                                                                                                                         6-26-2019                      $3,500.00

               Recipients relationship to debtor



       9.2.    Rockin D Productions                              Sponsorship
                                                                                                                         7-17-2019                      $1,000.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 31 of 37
                                                                                                                                                      7/20/20 6:33PM

 Debtor        RWDY, Inc.                                                                                   Case number (if known) 20-10616



               Recipient's name and address                      Description of the gifts or contributions                Dates given                      Value

       9.3.    Hunting with Soldiers                             Contribution
                                                                                                                          2-5-2020                   $1,000.00

               Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.1.    Robert W. Raley, Esq.
                290 Benton Spur Road                                                                                           June 17,
                Bossier City, LA 71111                               Security Retainer                                         2020               $200,000.00

                Email or website address
                rwr@robertraleylaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange              was made                      value

 Part 7:       Previous Locations

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 32 of 37
                                                                                                                                                        7/20/20 6:33PM

 Debtor      RWDY, Inc.                                                                                 Case number (if known) 20-10616




14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    RWDY, INC. 401(K) Plan                                                                     EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 33 of 37
                                                                                                                                                      7/20/20 6:33PM

 Debtor      RWDY, Inc.                                                                                 Case number (if known) 20-10616




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 34 of 37
                                                                                                                                                                7/20/20 6:33PM

 Debtor      RWDY, Inc.                                                                                 Case number (if known) 20-10616



    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       RBM LLP                                                                                                                    January 1, 2018
                    2640 Youree Drive                                                                                                          through current
                    Suite 100
                    Shreveport, LA 71104

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       RBM LLP
                    2640 Youree Drive
                    Suite 100
                    Shreveport, LA 71104

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       RBM LLP
                    2640 Youree Drive
                    Suite 100
                    Shreveport, LA 71104

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       Seacoast Business Funding
                    c/o Ullman & Ullman, P.A.
                    7700 West Camino Real
                    Suite 401
                    Boca Raton, FL 33433

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 35 of 37
                                                                                                                                                       7/20/20 6:33PM

 Debtor      RWDY, Inc.                                                                                 Case number (if known) 20-10616



    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Brian T. Owen                                  2640 Youree Drive Suite 200                         President                             100
                                                      Shreveport, LA 71104



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

       REGISTER 559 SHAREHOLDER DISTRIBUTIONS is attached as Exhibit 7

       There are 7 Merchant Lenders that claim to be significant creditors of RWDY INC. Those Merchant Lenders purport to
       have provided funds in the amount of $12,025,813. The Merchant Lenders have received repayments in the amount of
       $6,015,952. It appears that none of the funds provided by the 7 Merchant Lenders were paid to RWDY and that RWDY
       did not guarantee repayment of those funds. Brian T. Owen is RWDY’S sole stockholder, and he is the sole
       shareholder/member of approximately 8 affiliate entities. It appears that all of the funds provided by the 7 Merchant
       Lenders were paid to the Affiliates that have been repaying the 7 Merchant Lenders. None of the funds were paid to
       RWDY. Furthermore, it is not clear to Debtor whether there were transfers between the Affiliates that are material to
       this bankruptcy case. Therefore, the debtor has retained the services of a CPA with a forensic certification to review
       and report on transactions implicated by question 30, and this response will be supplemented as soon as possible.



31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 36 of 37
                                                                                                                                                7/20/20 6:33PM

 Debtor      RWDY, Inc.                                                                                 Case number (if known) 20-10616



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         July 20, 2020

  /s/ Brian T. Owen                                                     Brian T. Owen
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



             20-10616 - #104 File 07/20/20 Enter 07/20/20 18:53:37 Main Document Pg 37 of 37
